Case 2:18-cv-00471-DBH Document 125 Filed 05/08/20 Page 1 of 1        PageID #: 1367



                      UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

 GARY AURITT,                              )
                                           )
                          PLAINTIFF        )
                                           )
 V.                                        )       CIVIL NO. 2:18-CV-471-DBH
                                           )
 SHANNON AURITT,                           )
                                           )
                          DEFENDANT        )

               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE

      On April 23, 2020, the United States Magistrate Judge filed with the court,

with copies to the parties, his Amended Recommended Decision on Motions for

Summary Judgment. The time within which to file objections expired on May 7,

2020, and no objections have been filed.        The Magistrate Judge notified the

parties that failure to object would waive their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The plaintiff’s motion for summary judgment as to

the remaining counterclaim against him is GRANTED. The defendant’s motion for

summary judgment as to all four claims against her as well as her counterclaim

against the plaintiff is DENIED.

      SO ORDERED.

      DATED THIS 8TH DAY OF MAY, 2020

                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE
